Citation Nr: 0947235	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In his May 2006 notice of disagreement, the Veteran requested 
a personal hearing before a Decision Review Officer, sitting 
at the RO.  In August 2006, he withdrew his request for a 
hearing.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).


FINDINGS OF FACT

1. Service connection is in effect for diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left lower extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 20 percent disabling; peripheral vascular disease of the 
right lower extremity, evaluated as 20 percent disabling; 
hypertension, evaluated as 10 percent disabling; and erectile 
dysfunction, evaluated noncompensably.  

2. Considering the bilateral factor, the Veteran has at least 
one disability rated as 40 percent disabling and a combined 
rating evaluation of 70 percent.

3. The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in February 2006, prior to the initial 
unfavorable AOJ decision issued in May 2006.  

The Board observes that the February 2006 VCAA letter 
informed the Veteran of the type of evidence necessary to 
establish entitlement to a TDIU rating, how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing evidence for consideration.  With regard to the 
notice requirements under Dingess/Hartman, a March 2006 
letter provided notice as to how to substantiate disability 
ratings and effective dates.  Accordingly, the Board 
determines that the content requirements of VCAA notice have 
been met and the purpose of such notice, to promote proper 
development of the claim, has been satisfied.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, 
Social Security Administration (SSA) disability records, and 
the report of an April 2006 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiner documented 
the Veteran's subjective complaints and medical history and 
performed a clinical evaluation of the Veteran.  He also 
reviewed the claims file for relevant facts and findings.  
Thereafter, in the report, he provided information sufficient 
in detail and relevance to the determination of employability 
to allow for a decision to be rendered on the claim.  
Although the examiner's opinion is contradicted in the claims 
file, nothing suggests that the information relied upon by 
the examiner was faulty.  Further, the Board notes that the 
examiner only offers an opinion with respect to the effect 
the Veteran's peripheral neuropathy has on his employability 
and did not address his other service-connected disabilities.  
Nevertheless, as the record contains no suggestion that these 
other disabilities impact his ability to obtain and maintain 
employment, to include the Veteran's own assertions, the 
Board does not find this limitation renders the opinion 
inadequate.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

The Veteran contends that his service-connected disabilities 
render him unable to obtain and maintain substantially 
gainful employment so as to warrant a TDIU rating.  In 
particular, he indicates that his service-connected bilateral 
lower extremity neuropathy causes pain and weakness that 
prevents him from being able to stand or walk sufficiently to 
be employed.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

Service-connection is currently in effect for diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 20 percent disabling; peripheral 
vascular disease of the right lower extremity, evaluated as 
20 percent disabling; hypertension, evaluated as 10 percent 
disabling; and erectile dysfunction, evaluated 
noncompensably.  With consideration of the bilateral factor, 
the Veteran has at least one disability rated as 40 percent 
disabling-bilateral peripheral neuropathy and right leg 
vascular disease-and the combined rating in effect for all 
disabilities is 70 percent.  Thus, the Veteran meets the 
threshold criteria for a TDIU rating.

However, the Board determines that the record does not show 
that the Veteran's service-connected disabilities alone are 
sufficient to render him unemployable due to his service- 
connected disabilities.  In making this determination, the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).

The record reveals that the Veteran was employed prior to 
being incarcerated in August 2000 for approximately seven 
months.  On his application for benefits, the Veteran reports 
that he had held that job since April 1994.  After his 
release, he was employed from March 2004 to July 2005, which 
he has identified as his last employment position.  He stated 
that he did not lose time from the last position due to 
illness, and his employer reported that he lost this position 
due to a violation of work rules.  The Veteran also indicated 
that he had attempted to obtain other positions, but was 
unsuccessful.  Nevertheless, there is no indication that the 
Veteran was unable to obtain gainful employment due to his 
service-connected disabilities.  

The Veteran applied for a TDIU rating in July 2006.  The 
Board observes that the Veteran has received disability 
benefits from the SSA as of December 2005.  VA is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  Further, the Board notes that 
the SSA found that, in spite of his disabilities, the Veteran 
is capable of performing at a light level of activity, with 
unlimited sitting, but both standing and walking at a slow 
pace for only short periods of time.  Thus, the SSA decision 
does not wholly establish that the Veteran is unable to 
obtain or maintain any substantially, gainful employment.

There are also conflicting VA medical opinions of record 
regarding the Veteran's employability.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Additionally, the Court has found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  

In a November 2006 submission, Dr. AJ, the Veteran's 
endocrinologist, indicated that the Veteran's peripheral 
neuropathy and peripheral vascular disease resulted in 
weakness and discomfort in the lower legs and feet such that 
he is unable to walk or stand for extended periods.  He then 
opined that the Veteran's symptoms of diabetes mellitus, 
complicated by peripheral neuropathy and peripheral vascular 
disease and the aforementioned symptoms have reached the 
point where the Veteran is no longer able to work.  However, 
the Board notes that Dr. AJ did not provide a basis for his 
conclusion that the Veteran is unable to work due to his 
service-connected disabilities.  An opinion that contains 
only data and conclusions is afforded no weight.  Id.

In contrast, an April 2006 VA examiner opined that the 
Veteran's ability to work is not limited by his mild diabetic 
peripheral neuropathy or the medication he takes for that 
disability.  In forming this opinion, the examiner noted that 
the Veteran described cramping in his legs when resting after 
increased walking, but also documented his activities at 
home, which included climbing up and down stairs to his third 
floor apartment several times per day, walking his dog, 
vacuuming, and doing dishes and laundry.  He also noted that 
the Veteran plays golf.  Further, the examiner observed that 
the Veteran had a strong, steady gait without assistive 
devices, with and without shoes, and that he was able to walk 
on his heels and toes and remain steady.  Taking all of this 
information into consideration, as well as the treatment 
evidence documented in the claims file, the examiner 
determined that the Veteran was not unable to work.  As this 
opinion was based on a complete review of the Veteran's 
medical history, as well as his self-reported physical 
capabilities, the Board affords this opinion great probative 
weight.

In light of the above, the Board determines that the weight 
of the evidence is against a finding that the Veteran cannot 
obtain and maintain substantially gainful employment due to 
service-connected disabilities.  In other words, the Board 
concludes that, although the Veteran may experiences 
limitations due to these disabilities, he does not have 
disability of the bilateral lower extremities, or due to his 
service-connected diabetes mellitus, hypertension, or 
erectile dysfunction that prevents him from being able to 
engage substantially and gainfully in any number of work 
situations.  In this regard, the Board notes that the SSA 
assessment indicated that the Veteran would at least be able 
to work in a position in which he sat for long periods.  As 
the Court said in Van Hoose,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the Veteran is incapable of 
performing the physical and mental acts 
required by employment as a result of his 
service-connected disabilities, not 
whether the Veteran can find employment.

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  Moreover, 
in this case, the record shows that the Veteran's employment 
history was interrupted by his incarceration, and the 
preponderance of the relevant medical evidence shows that the 
Veteran participates in non-work activities that suggest that 
he would not be limited in a work situation.  

The Board acknowledges the Veteran's own statements that he 
cannot obtain or maintain substantial and gainful employment 
due solely to his service-connected disabilities.  
Nevertheless, although the Veteran is competent to speak to 
symptoms, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability and the impact 
on employability.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Further, the Board observes that the Veteran has particularly 
stated that he cannot work in warehousing as he had before 
and that his age would restrict employment opportunities if 
he were to engage in a retraining program.  Although the 
Board is sympathetic to the Veteran's situation, as discussed 
above, the inability to work in one's chosen occupation or to 
find employment due to factors other than service-connected 
disabilities, do not provide a basis for a TDIU rating.  
Moreover, the Board observes that the Veteran indicated at a 
November 2001 VA examination that he had lost his job due to 
being imprisoned for a misdemeanor and that no one would hire 
him due to his prison record.  Thus, considering the entirety 
of the record, the Board must conclude that assignment of a 
TDIU rating is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  3 8 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU rating.  
Therefore, his claim must be denied.

ORDER

A TDIU rating is denied.



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


